           Case 2:19-cv-00633-CW Document 26-1 Filed 03/03/20 Page 1 of 5




                          IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF UTAH


 TATUYOU, LLC
                                                                SCHEDULING ORDER
           Plaintiff,
 v.
                                                                Case No. 2:19-cv-633


 SANIDERM MEDICAL, LLC,                                Honorable District Judge Clark Waddoups

           Defendant.


       Pursuant to Fed. R. Civ. P. 16(b), the court received the Attorney Planning Meeting

Report filed by counsel. The following matters are scheduled. The times and deadlines set forth

herein may not be modified without the approval of the court and on a showing of good cause

pursuant to Fed. R. Civ. P. 6.


                        **ALL TIMES 4:30 PM UNLESS INDICATED**

 1.          PRELIMINARY MATTERS                                                       DATE

             Nature of claims and any affirmative defenses:                       Design Patent
                                                                                  Infringement;
                                                                                  invalidity

      a.     Date the Rule 26(f)(1) conference was held?                          03/02/20

             Have the parties submitted the Attorney Planning                     03/03/20
      b.
             Meeting Report?

      c.     Deadline for 26(a)(1) initial disclosures?                           02/21/2020




                                                   1
              Case 2:19-cv-00633-CW Document 26-1 Filed 03/03/20 Page 2 of 5



    2.         DISCOVERY LIMITATIONS                                                        NUMBER

         a.    Maximum number of depositions1 by Plaintiff(s):                         7

         b.    Maximum number of depositions2 by Defendant(s):                         7

         c.    Maximum number of hours for each deposition                             7
               (unless extended by agreement of parties):

         d.    Maximum interrogatories by any party to any party:3                     25

         e.    Maximum requests for admissions by any party to                         50 (non-
               any party:                                                              authentication)

                                                                                       unlimited
                                                                                       (authentication)

         f.    Maximum requests for production by any party to                         50
               any party:

         h.    The parties shall handle a claim of privilege or protection as trial preparation material
               asserted after production as follows: Include provisions of agreement to obtain the
               benefit of Fed. R. Evid. 502(d).

         i.    Last day to serve written discovery:                                    08/10/20

         j.    Close of fact discovery:                                                09/24/20

    3.         AMENDMENT OF PLEADINGS/ADDING PARTIES1                                        DATE

         a.    Last day to file Motion to Amend Pleadings:                             06/19/20

         b.    Last day to file Motion to Add Parties:                                 06/19/20




1
    Excluding depositions of experts.
2
 Excluding depositions of experts.
3
  An interrogatory or multiple interrogatories seeking the basis of a party’s affirmative defenses,
infringement contentions, or invalidity contentions counts as one interrogatory regardless of the
number of affirmative defenses alleged or the number of infringed or invalid claims alleged.
1
    Counsel must still comply with the requirements of Fed. R. Civ. P. 15(a).


                                                      2
          Case 2:19-cv-00633-CW Document 26-1 Filed 03/03/20 Page 3 of 5



4.         RULE 26(a)(2) EXPERT DISCLOSURES &                                          DATE
           REPORTS

     Disclosures (subject and identity of experts)

     a.    Party(ies) bearing burden of proof:                                  10/26/20

     b.    Counter disclosures:                                                 12/1/20

     Reports

     a.    Party(ies) bearing burden of proof:                                  10/26/20

     b.    Counter reports:                                                     12/1/20

5.         OTHER DEADLINES                                                             DATE

     a.    Last day for expert discovery:                                       01/05/21

     b.    Deadline for filing dispositive or potentially dispositive           02/02/21
           motions:

     c.    Deadline for filing partial or complete motions to                   02/02/21
           exclude expert testimony:

6.         SETTLEMENT/ALTERNATIVE DISPUTE RESOLUTION                                   DATE

     a.    Likely to request referral to a magistrate judge for         No
           settlement conference:

     b.    Likely to request referral to court-annexed                  No
           arbitration:

     c.    Likely to request referral to court-annexed mediation:       No

     d.    The parties will complete private                                    ________
           mediation/arbitration by:

     e.    Evaluate case for settlement/ADR on:                                 ________

     f.    Settlement probability:                                              fair

                                        Specify # of days for Bench or Jury trial as appropriate.
                                                      The Court will complete the shaded areas.




                                                 3
              Case 2:19-cv-00633-CW Document 26-1 Filed 03/03/20 Page 4 of 5



    7.         TRIAL AND PREPARATION FOR TRIAL                            TIME            DATE

         a.    Rule 26(a)(3) pretrial disclosures4

               Plaintiff(s):                                                          02/10/21

               Defendant(s):                                                          02/10/21

         b.    Objections to Rule 26(a)(3) disclosures                                ________
               (if different than 14 days provided in Rule)

         c.    Special Attorney Conference5 on or before:                             03/10/21

         d.    Settlement Conference6 on or before:                                   03/10/21

         e.    Final Pretrial Conference:                                             04/12/21

         f.    Trial                                  Length

               i. Bench Trial                         3 days                          04/26/21

               ii. Jury Trial                         5 days                          04/26/21

    8.         OTHER MATTERS

               Parties should fully brief all Motions in Limine well in advance of the pretrial
               conference.




4
 The Parties must disclose and exchange any demonstrative exhibits or animations with the
26(a)(3) disclosures.
5
  The Special Attorneys Conference does not involve the court. During this conference, unless
otherwise ordered by the court, counsel will agree, to the extent possible, on voir dire questions,
jury instructions, and a pretrial order. They will discuss the presentation of the case, and they
should schedule witnesses to avoid gaps and disruptions. The parties should mark exhibits in a
way that does not result in duplication of documents. The pretrial order should include any
special equipment or courtroom arrangement requirements.
6
  The Settlement Conference does not involve the court unless the court enters a separate order.
Counsel must ensure that a person or representative with full settlement authority or otherwise
authorized to make decisions regarding settlement is available in person or by telephone during
the Settlement Conference.


                                                     4
 Case 2:19-cv-00633-CW Document 26-1 Filed 03/03/20 Page 5 of 5



Signed March 3, 2020.

                             BY THE COURT:


                             _________________________________________
                             U.S. Magistrate Judge




                               5
